19 F.3d 1443
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Amarna CRUTCHFIELD, Plaintiff-Appellant,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES;  Center for DiseaseControl;  Juvenile Justice Center, Defendant-Appellees.
No. 93-6321.
United States Court of Appeals,Tenth Circuit.
Feb. 25, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1
TACHA

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We construe this pro se appeal to be an appeal from two orders of the district court.  Appellant's opening brief refers, in a summary manner, to her pro se complaints filed in the district court and is not specific with respect to the order being appealed from.  We construe appellant's pleadings liberally and, therefore, assume that the appeal is from the order of the district court dismissing the original action filed against the Oklahoma Department of Human Services, Juvenile Division, and the later order of the district court dismissing the action after appellant had joined the United States Public Health Service as a party defendant.  We affirm the district court on all orders dismissing this action.


3
Appellant filed an original complaint in the district court against the Oklahoma Department of Human Services, Juvenile Division, in which she challenged a decision made by that department purportedly prohibiting her from seeing her daughter and granddaughters.  She further sought recovery of the sum of $30.73 from that defendant.  The Department of Human Services filed a motion to dismiss, which was granted after appellant failed to respond.  Plaintiff amended her original complaint and joined the United States Public Health Service as a party defendant.  She did not amend any of the allegations in the original pro se complaint.  The allegations of the original complaint contain no allegations regarding any relationship between the United States Public Health Service and appellant's original grievances regarding visitation of her daughter and granddaughters and the $30.73 she claims to be owed by the Department of Human Services.  The district court, therefore, correctly dismissed the amended complaint and the action on the grounds that appellant had failed to state a claim upon which relief could be granted.  We agree with the district court and AFFIRM the dismissal of this action.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470